Citation Nr: 0903932	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  07-30 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an initial disability rating greater than 30 
percent for the veteran's service connected post traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1965 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDING OF FACT

The veteran's PTSD is currently manifested by no more than 
some occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to symptoms 
including flattened affect, impaired abstract thinking, 
disturbances of motivation and mood, and difficulty 
establishing and maintaining effective work and social 
relationships.    


CONCLUSION OF LAW

The criteria for an initial disability rating for PTSD in 
excess of 30 percent have not been met.  38 U.S.C.A. § 1155, 
5103A (West 2002); 38 C.F.R. § 3.159, 4.7, 4.126, 4.130; 
Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through VCAA letters dated in December 
2005 and April 2006 the appellant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefit sought on appeal.  The appellant was also advised 
of the types of evidence VA would assist him in obtaining as 
well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The veteran's PTSD claim arises from his disagreement with 
the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

In addition, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes VA 
treatment records, VA examination reports, and lay evidence.  
The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R.  § 3.159(c).  No additional pertinent evidence has 
been identified by the claimant.   

The veteran was afforded a VA examination in February 2006.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that 
the claims file was reviewed by the examiner and the 
examination report sets forth detailed examination findings 
in a manner which allows for informed appellate review under 
applicable VA laws and regulations, the Board finds the 
examination to be sufficient.  Thus, the Board finds that a 
further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal.



Legal Criteria

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R.       § 4.7.

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The veteran's service-connected PTSD has been rated by the RO 
under the provisions of Diagnostic Code 9411.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411. Under this regulatory 
provision a 30 percent disability rating is warranted when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent disability rating is warranted if the veteran 
experiences occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent disability rating is warranted when the veteran 
experiences occupational and social impairment, with 
deficiencies in most area, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work like setting); inability to establish and 
maintain effective relationships.

A 100 percent disability rating is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
closest relatives, own occupation, or own name.

Considerations in evaluating a mental disorder include the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The evaluation must 
be based on all evidence of record that bears on occupational 
and social impairment rather than solely on an examiner's 
assessment of the level of disability at the moment of the 
examination.  38 C.F.R. § 4.126(a).  Although the extent of 
social impairment is a consideration in determining the level 
of disability, the rating may not be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).

When evaluating for a psychological disability, the examiner 
often provides a Global Assessment of Functioning.  A GAF of 
61-70 indicates some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social occupational or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well with 
some meaningful interpersonal relationships.  A GAF of 51-60 
indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  A 
GAF of 41-50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
of 31-40 indicates some impairment in reality testing or 
communication (e.g. speech is at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g. depressed man avoids friends, neglects family, and is 
unable to work).  A GAF of 21-30 indicates behavior is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment (e.g. 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g. stays in bed all day; no job, home, or friends.)  
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM- IV) (Fourth Edition); see 
38 C.F.R. § 4.130.

Relevant Evidence

The veteran contends that his service-connected PTSD is more 
disabling than currently evaluated.  Evidence relevant to the 
current level of severity of the veteran's PTSD includes a 
February 2006 VA psychiatric examination and several VA 
outpatient treatment reports dated from July 2006 through 
December 2007.    

During the February 2006 VA examination the veteran reported 
that he had been sober since May 2005.  He was capable of 
driving and had a support system consisting of his ex-wife, 
his sister, and a few friends.  He appeared disheveled, 
tense, and rigid.  His speech was slow, hesitant, and 
monotonous.  His affect was flat and his mood depressed.  His 
thought content was logical and goal-directed, however he 
kept negative things close to the vest.  The examiner noted 
that the veteran experienced derealization and passive 
suicidal/homicidal ideation.  His memory and attention 
appeared normal, as well as his reason and judgment.  His 
ability to think abstractly was low.  He also suffered 
strange dreams with very little sleep, resulting in low 
energy.  The examiner opined that the veteran's PTSD only 
moderately interfered with his employment and only moderately 
affected his social functioning.  He assigned the veteran a 
GAF of 55. 

In a July 2006 VA outpatient treatment report, the veteran 
appeared adequately groomed.  His speech was fluent and his 
affect euthymic.  In another July 2006 examination, he 
reported a depressed mood and affect.  His thoughts were 
goal-oriented with no suicidal/homicidal ideation.  In August 
2006, the veteran reported having friends and becoming more 
sociable.  He still suffered nightmares regularly.  In 
October 2006, the veteran's depressed mood continued.  The 
examiner however noted how supportive his sister was and the 
importance of that relationship.  In November 2006, the 
veteran again complained of nightmares.  His thought content 
appeared coherent and goal-oriented.  He showed no 
suicidal/homicidal ideation.  

In a January 2007 VA outpatient treatment report, the veteran 
maintained relationships with his ex-wife and his sister.  
His depressed mood continued and he could not work due to his 
back.  In March 2007, the veteran continued to report 
nightmares.  He presented a depressed affect with some 
suicidal ideation.  The examiner opined that his depression 
and isolation left him unemployable.  In April 2007, the 
veteran reported nightmares.  He showed no suicidal/homicidal 
ideation and his thoughts were coherent and goal-oriented.  
The veteran showed a depressed mood and depressed affect.  
The examiner noted that his sister looks out for him.  

In a June 2007 VA outpatient treatment report, the veteran 
complained of insomnia.  His thoughts were coherent and goal-
oriented and no suicidal/homicidal ideation was present.  At 
another June 2007 examination, however, the examiner noted 
suicidal ideation without a plan and a depressed affect.  In 
July 2007, the veteran complained that his medication was not 
working.  His insomnia and nightmares continued to bother 
him.  The examiner also noted his desire to isolate and his 
irritability.  In August 2007, the veteran presented with a 
depressed affect and intrusive memories.  He complained of 
cognitive changes.  He remained isolated and didn't 
socialize. 

In a September 2007 VA outpatient treatment report, the 
veteran's thoughts were coherent and goal-oriented.  He 
showed no suicidal/homicidal ideation.  In October 2007, the 
veteran maintained a relationship with a cousin who lived 
with him.  He reported nightmares.  His mood and affect 
presented as depressed.  In November 2007, the veteran showed 
a depressed affect   He only socialized with his immediate 
family and his fifth ex-wife.  He was not employed.  

In a December 2007 VA outpatient treatment report, the 
veteran reported that he was sleeping, eating, and feeling 
well.  He showed no suicidal/homicidal ideation.  He was 
oriented and alert.  His thoughts seemed coherent and goal-
oriented.  At another December 2007 examination, he again 
reported nightmares.  The examiner also reported depressed 
mood and suicidal ideation without intent. 

The veteran also receives social security disability 
benefits.  The Social Security Administration (SSA) provided 
the medical records used to grant benefits.  Based upon these 
records, the SSA determined his inability to work was due 
solely to his non-service-connected back disorder.  

Analysis

As above, to be evaluated at a level in excess of 30 percent 
disabling, the veteran must experience occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The veteran expressed a flattened affect in February 2006 and 
a depressed affect in July 2006, March 2007, April 2007, June 
2007, August 2007, and October 2007.  In a separate July 2006 
examination however the examiner described his affect as 
euthymic rather than depressed.  Although the veteran's 
speech was never described as circumstantial, circumlocutory, 
or stereotyped, in February 2006 the examiner described it as 
slow, hesitant, and monotonous, yet in July 2006 his speech 
was described as fluent.  The record is silent for complaints 
of panic attacks.  It is also silent as to the veteran's 
ability to understand complex commands.  In the February 2006 
examination, the examiner noted the veteran's memory was 
normal.  The rest of the record is silent as to impairment of 
short- and long-term memory.  The veteran's judgment was also 
described as normal in the February 2006 VA examination.  The 
veteran's capacity for abstract thinking was noted as low in 
February 2006, however his thought content was consistently 
described as coherent and goal-oriented.   

The veteran did consistently suffer disturbances of 
motivation and mood.  Throughout treatment his mood was 
described as depressed, often accompanied by a suicidal 
ideation without intent or plan.  

The VA examiner in February 2006 opined that the veteran's 
PTSD only moderately affected his ability to establish and 
maintain effective work and social relationships.  Although 
the veteran reported a preference for isolation, he 
maintained a roommate and a few friends.  He also talked to 
his sister on the phone every day.  His ex-wife also came to 
see him three to four times per week to help with errands and 
spend the night.  As supported by the SSA determination, the 
veteran's occupational impairment stems mainly from his 
physical disabilities and not his PTSD. 

The veteran does not meet a significant number of factors 
considered in a rating greater than 30 percent disabling, 
including circumstantial, circumlocutory, or stereotyped 
speech, panic attacks more than once a week, difficulty in 
understanding complex commands, impairment of short and long 
term memory, and impaired judgment.  The veteran met the 
criteria for flattened affect, impaired abstract thinking, 
disturbances of motivation and mood, and difficulty 
establishing and maintaining effective work and social 
relationships.  Out of these criteria, none of them resulted 
in an occupational and social impairment with reduced 
reliability and productivity.  Thus the Board finds a 
disability rating in excess of 30 percent is not appropriate.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that the service 
connected disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


ORDER

An initial disability rating greater than 30 percent for the 
veteran's service-connected PTSD is denied.




____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


